Citation Nr: 0532853	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-24 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right wrist (major).

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left wrist.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right fifth finger.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1965.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

These matters were previously before the Board in September 
2004 when they were remanded to the RO for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In April 2004 the veteran provided oral testimony at an in-
person hearing before a Veterans Law Judge sitting at the RO.  
A transcript of the April 2004 Board hearing has been 
associated with the claims file.  However, by a letter dated 
in July 2005, the veteran was advised that the Veterans Law 
Judge that had conducted the April 2004 Travel Board hearing 
held in Muskogee, Oklahoma was no longer with the Board.  The 
veteran was afforded the opportunity for another Board 
hearing, and asked to clarify his desire in this regard.  In 
a signed written response received in August 2005, the 
veteran indicated he wanted to attend a hearing before a 
Veterans Law Judge of the Board at the Muskogee Regional 
Office.  The record does not reflect that the veteran has 
been scheduled for such Travel Board hearing.

In view of the foregoing, and to afford all due process 
considerations, the case is hereby remanded for the following 
action:

Schedule the veteran for an in-person 
Travel Board hearing before a Veterans 
Law Judge of the Board at the Muskogee 
Regional Office, unless otherwise 
indicated.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


